Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-184035) pertaining to the 2012 Long Term Incentive Plan Sunoco LP, and Registration Statement (Form S-3 No. 333-192335) of Sunoco LP, as amended Registration Statement (Form S-3 No. 333-203965) of Sunoco LP of our report dated February 25, 2016 with respect to the consolidated financial statements of Sunoco LP included in this Annual Report (Form 10-K) for the year ended December 31, 2015. /s/ Ernst & Young LLP Houston, Texas
